DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 9, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh US5931239.
Regarding claim 1, Schuh teaches a directional drilling system (Figure 1), comprising:
a drill bit 5;
a shaft 3 coupled to the drill bit, wherein the shaft is configured to transfer rotational power from a downhole motor (Column 1: 59-61) to the drill bit;
a steering system 9 configured to control a drilling direction of the drill bit, disposed between the drill bit and the downhole motor (shown immediately behind the drill bit in Figure 1), the steering system comprising:
a sleeve 13 coupled to the shaft 3; and
a first steering pad 11a coupled to the sleeve, wherein the first steering pad is configured to form a steering angle with the drill bit (by engagement of the end of 1a with the formation relative to the bit), and wherein axial movement of the first steering pad with respect to the drill bit and the sleeve within a range of motion (wherein any range of motion can be selected) is configured to change the drilling direction by changing the steering angle by movement along surface 17a, wherein the first steering pad is overgauge a radial distance relative to the drill bit when extended as shown in Figure 6a (for example) for positions within the range of motion (wherein at least nominal ranges of motions provide overgauge positions as described in Column 5:3-4 which describes blades 11a and c are extendable to a diameter larger than the gauge of the bit, thus indicating overgauge positions), and the steering system is proximate the 
A second steering pad 11c radially offset from the first steering pad wherein the second steering pad is configured to contact a rock surrounding a bore and to move axially with respect to the drill bit to change the drilling direction, such as shown in Figure 6c and d.
Regarding claims 2 and 17,the first steering pad is configured to move axially and radially to change the steering angle by movement along ramp 17a.
Regarding claims 3 and 18, the first steering pad is configured to move axially and radially simultaneously to change the steering angle by movement along ramp 17a.
Regarding claim 5 and 20, A first actuator 19 & 21 configured to axially move the first steering pad.
Regarding claim 6 and 21, the first actuator comprises at least one of a hydraulic actuator and a mechanical actuator (wherein 19 and 21 is a mechanical actuator since 21 is a lead screw).
Regarding claim 8, a third steering pad 11b radially offset from the first steering pad (Figure 6 shows 11b offset along the radius compared with 11a) wherein the third steering pad is configured to contact a rock surrounding a bore (as shown at least in Figure 6a) and to move axially with respect to the drill bit to change the drilling direction, wherein the third steering pad is over-gauge relative to the bit (when expanded as described in Column 3: 47-65).
Regarding claim 9, a third actuator (equivalent 19 and 21 attached to 11b) configured to axially move the third steering pad.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh alone.
Schuh teaches the invention substantially as claimed, as described above, but does not teach the steering angle decreases as the first steering pad moves axially 
Schuh teaches the opposite orientation, where the steering angle increases as the first steering pad moves axially away from the bit.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the angle of the surface 17a and the disposition of the motor 19 and the steering pad 11a such that movement towards the bit causes an increase of drilling angle and movement away from the bit causes a decrease in angle to selectively control steering angles, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Warren US5601151.
Schuh teaches the invention substantially as claimed, as described above, but does not teach that the steering pad includes polycrystalline diamond. 

It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Schuh view of Warren to provide the steering pad/slip with polycrystalline diamond as a well-known way of increasing durability, wherein polycrystalline diamond is a well-known type of diamond. 
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strength US2179567 in view of Schuh.
Regarding claim 10, Strength teaches directional drilling system, comprising:
a drill bit T;
a shaft S coupled to the drill bit, wherein the shaft is configured to transfer rotational power from a motor to the drill bit (since it is a drill string, and thus must necessarily transmit rotational force to actuate the drill bit as described in Page 4: left column: 20-24);
a steering system 10 configured to control a drilling direction of the drill bit, the steering system disposed between the drill bit and the motor (since the rotary force is applied uphole on S), the steering system comprising:

a first steering pad 37 coupled to an outer surface 36 of the steering sleeve, wherein the first steering pad is configured to form a steering angle with the drill bit by axial movement inwards and outwards, when engaged with ramp surface of 36, and wherein axial movement of the steering sleeve within a range of motion (which can be any selected range of motion, including extension radially beyond what is shown in Figure 2) with respect to the drill bit (as described in Page 3: right column: 1-9 and 71-75) is configured to change the drilling direction by changing the steering angle due to engagement of the outer surface of 37 with a wellbore wall, relative to the drill bit T, wherein the first steering pad is over-gauge for positions within the range of motion when extended radially outwards along the dovetail ramp surface.
Strength does not teach a downhole motor as in Claim 10; a mechanical actuator configured to axially move the steering sleeve as in Claims 12 and 13; a second steering pad coupled to the steering sleeve and radially offset from the first steering pad as in Claim 10; and a third steering pad coupled to the steering sleeve and radially offset from the first steering pad and the second steering pad as in claim 14. 
Schuh teaches that it is well-known in the art of steering systems for drilling to use a downhole motor Column 1: 59-61. A mechanical actuator 17 is shown for axially moving a steering element 11a. A second steering pad 11c radially offset from the first steering pad wherein the second steering pad is configured to contact a rock surrounding a bore and to move axially with respect to the drill bit to change the drilling direction, such as shown in Figure 6c and d. A third steering pad 11c is radially offset 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Strength in view of Schuh to include a downhole motor where the steering system is held between the downhole motor and the drill bit to enable rotation downhole while drilling with steering capability; to use a mechanical actuator to move the sleeve as desired rather than relying solely on set down weight; and to include a second and third steering pads to provide desired contact with the wellbore at a radially offset location for increased steering contacts. 
Regarding claim 11, Strength further teaches the steering angle decreases as the steering sleeve moves axially away (upwards) from the drill bit by moving ramp 36 upwards and wherein the steering angle increases as the steering sleeve moves axially toward the drill bit by moving ramp 36 downwards to deflect outwards the steering pad 37 as shown in Figure 2.
Claims 15, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh.
Regarding claim 15, Schuh teaches a steering system 9 configured to control a drilling direction of a drill bit 5, the steering system comprising:
a sleeve 13 disposed about a drive shaft 3 (wherein 3 rotates and is connected with a conventional rotary drill string, which is necessarily the drive shaft to provide the rotary motion described in Column 3: 27-30) of a motor Column 1: 59-61;
the drive shaft configured to couple directly to the drill bit 5 (as shown in Figure 1); and

Schuh is silent as to whether the steering pad is over-gauge a radial distance between 0.1 to 20 mm for positions within the radial distance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the overgage radial distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.


Regarding claim 18, the first steering pad is configured to move axially and radially simultaneously to change the steering angle by movement along ramp 17a.
Regarding claim 19, Schuh teaches the invention as claimed, as described above, but does not teach the steering angle decreases as the first steering pad moves axially away from the drill bit and the steering angle increases as the first steering pad moves axially toward the drill bit.
Schuh teaches the opposite orientation, where the steering angle increases as the first steering pad moves axially away from the bit.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the angle of the surface 17a and the disposition of the motor 19 and the steering pad 11a such that movement towards the bit causes an increase of drilling angle and movement away from the bit causes a decrease in angle to selectively control steering angles, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere 
Regarding claim 20, actuator 19 & 21 is configured to axially move the steering pad.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant's arguments that the second steering pad of Schuh is not extendable overguage at the same time as the first steering pad are not persuasive. The claim does not require that the first and second steering pads are extended overgauge at the same time. Instead, claim  requires that the first steering pad be over-gauge only for select positions. In contrast the claim requires that the second steering pad is over-gauge, with no situational conditions for when it is over-gauge. There are no structural limitations in the claims directed towards the axial movement or simultaneous over-gauge positions of the first and second steering pads.
Regarding claim 15, Applicant's arguments that Schuh does not teach only one steering pad is not persuasive. One of the pads of Schuh can be characterized as a steering pad and the other as a stabilizer pad.
	Therefore applicant’s arguments regarding dependent claims are similarly refuted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/2/2021